Citation Nr: 0314520	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Marine Corps from 
December 1943 to April 1946.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision issued by the New Orleans, Louisiana 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in part, denied the appellant's claims of entitlement 
to service connection for hearing loss, tinnitus, and 
vertigo.  In a March 2000 decision, the Board denied service 
connection for hearing loss, tinnitus and vertigo, upholding 
the RO's action.

The appellant appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Appellee filed a Motion for Partial Remand 
and requested a stay of proceedings pending a ruling on the 
Motion.  An Order of the Court, dated in May 2001, granted 
the Appellee's Motion and vacated the parts of the Board's 
decision that denied the appellant's claims for service 
connection for hearing loss, tinnitus and vertigo.  The basis 
for the Appellee's Motion for Remand was the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).

In a May 2001 Order, the Court vacated those portions of the 
Board's decision that denied entitlement to service 
connection for hearing loss, tinnitus and vertigo.  The three 
service connection issues on appeal were remanded by the 
Court pursuant to the provisions of 38 U.S.C.A. § 7252.  
Thereafter, the Board is undertook additional development on 
the issues of entitlement to service connection for hearing 
loss, tinnitus and vertigo pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his hearing loss and tinnitus claims.

2.  It is at least as likely as not that the appellant's 
current hearing loss had its onset in service.

3.  It is at least as likely as not that the appellant's 
current tinnitus had its onset in service.


CONCLUSION OF LAW

The evidence of record warrants service connection for 
hearing loss and tinnitus as incurred in, or presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that it is at least as likely as not 
the appellant's bilateral hearing loss and tinnitus are 
related to his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including sensorineural hearing loss, 
may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant sustained grenade fragment wounds during his 
World War II service in the Pacific theater in September 
1944.  A treatment noted dated in January 1945 indicated that 
at the time of the original wounds, the appellant's left 
eardrum was broken.  The left ear began to drain yellow pus 
within two to three days and continued to drain in decreasing 
amounts.  The appellant denied loss of hearing but reported 
nightly earaches that he treated with drops to alleviate 
nocturnal otalgia.  An examination revealed a clean and 
closing perforation of the left eardrum.  When he was 
examined again in January 1945, the appellant demonstrated a 
healed perforation of the left eardrum.  His hearing in both 
ears was 15/15 for whispered voice.  When examined at the 
time of his separation from service, the appellant's hearing 
was 15/15 in both ears for whispered and spoken voice.  
Examination of his ears revealed no disease or defect.

The appellant testified at his July 1999 Travel Board hearing 
that he experienced tinnitus for eight to nine days after the 
hand grenade explosion in September 1944.  He stated that he 
had had intermittent, recurring tinnitus during the remainder 
of his active military service and thereafter.  The appellant 
also testified that he had noticed that his hearing was 
deteriorating, the left worse than the right.

Review of the appellant's service medical records does not 
show that the appellant had complaints, diagnoses, or 
treatment for tinnitus or hearing loss in service.  The 
appellant underwent a VA audiological examination in December 
1948; he did not complain of tinnitus during the examination.  
The examiner reported that the appellant's hearing for 
ordinary conversation voice was normal in both ears at 20 
feet.  There was no impairment of hearing for either high or 
low tones by either bone or air conduction with tuning fork 
tests.  

The appellant reported a history of tinnitus and dizziness 
during a private audiological examination conducted in 
February 1980.  The testing audiologist reported that the 
appellant's hearing sensitivity for speech was within normal 
limits.  He demonstrated moderate high frequency hearing loss 
at 4,000 and 8,000 hertz.  His speech discrimination score 
was 92 percent in the right ear and 96 percent in the left 
ear.  

The appellant underwent a VA audiological examination in 
April 1996; he reported having constant, long-standing 
tinnitus of fluctuating intensity, but insufficient to 
interfere with daily activities.  He stated that the onset of 
such symptoms was after the hand grenade blast in service.  
The examiner did not report a diagnosis of tinnitus.  The 
appellant also gave a history of exposure to machine gun 
noise during World War II and reported that he sustained 
ruptured eardrums from a grenade explosion.  

This examination also included audiometric testing.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
20
30
35
60
LEFT
15 
20
20
45
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  The 
examiner reported a diagnosis of bilateral, mild 
sensorineural hearing loss.  The examiner did not attribute 
the appellant's hearing loss to acoustic trauma or any other 
disease or injury the appellant incurred during his active 
military service.

During VA outpatient treatment rendered in July 1997, the 
appellant's history of noise trauma about 50 years earlier 
was noted.  The appellant also reported having hearing loss 
with significant change during the preceding year.  He 
complained of episodes of tinnitus unrelated to episodes of 
vertigo.  The ear examination was normal and no diagnosis of 
tinnitus was rendered.

More recently, the appellant underwent VA audiometric testing 
in July 2002.  The puretone threshold results, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
75
LEFT
55
50
60
75
80

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 20 percent in the left ear.

Based on his review of the claims file and examination of the 
appellant, the VA examiner concluded that it was as likely as 
not that the appellant's hearing loss was related to the hand 
grenade explosion experienced by the appellant in service and 
that it was likely that the veteran's tinnitus was related to 
the same explosion.

Resolving the benefit of the doubt in favor of the appellant, 
the evidence of record indicates that it is at least as 
likely as not that the appellant's bilateral hearing loss and 
tinnitus were incurred as a result of his service.  The 
bilateral hearing loss and tinnitus may therefore be service 
connected.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's grant of service 
connection, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA and private medical 
records were associated with the claims file.  The appellant 
was afforded a VA medical examination.  There is no 
indication that additional available relevant medical records 
are necessary, particularly since the Board has granted the 
appellant's claims for service connection for hearing loss 
and tinnitus.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the hearing loss and tinnitus 
service connection claims at issue in the instant case have 
been properly developed.  Moreover, given the completeness of 
the present record that shows substantial compliance with the 
notice and assistance provisions of the new legislation, and 
given that the appellant's claims have been granted in the 
decision above, the Board finds no prejudice to the appellant 
by proceeding with appellate review of the hearing loss and 
tinnitus service connection claims.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Service connection for hearing loss and tinnitus is granted.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Since the issuance of the June 1997 SOC and the return of the 
claims file to the Board following the Court's May 2001 
Order, the Board accomplished additional development on the 
issue of entitlement to service connection for vertigo.  As a 
result of the Board's development action, the Board has 
received additional evidence that appears to be relevant to 
the issue on appeal.  The appellant, who currently is 
unrepresented, has not provided a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Since there is additional evidence that 
is neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



